Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated December 21, 2020 is acknowledged.
Claims 1, 2, 5-7, 9-11 and 14-20 are pending.  Claim 15 appears to have been inadvertently omitted from the Office Actions of record.  Because claim 15 depends from claim 14, claim 15 is properly grouped with Group III and is withdrawn. 
Claims 3, 4, 8, 12 and 13 are cancelled.
Claims 1, 6, 7, 9 and 10 are currently amended.
Claims 11 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 1, 2, 5-7, 9 and 10 as filed on December 21, 2021 are pending and under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn, all previous claim rejections under 35 USC 112(b) are withdrawn, and some of the previous claim rejections under 35 USC 112(d) are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or 

Claim Objections
Claim 9 is objected to because of the following informalities: 
Claim 9 should recite “comprising the neutral core and”  
Appropriate correction is required.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 9 recites 20 to 40 wt% omeprazole and 5 to 8 wt% of the one or more binders, however, claim 1 from which claim 9 depends recites a weight ratio of omeprazole:binder(s) 
	Claim 10 recites 15 to 30 wt% omeprazole and 3 to 6 wt% of the one or more binders, however, claim 1 from which claim 10 depends recites a weight ratio of omeprazole:binder(s) from 3:1 to 5:1.  Because the ranges of claim 10 encompass a weight ratio range of 15:6 ~= 2.5:1 to 30:3 ~= 10:1, claim 10 fails to include all of the limitations of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments:  Claim Rejections - 35 USC § 112(d)
Applicant’s arguments do not appear to address the rejections over the ratio of omeprazole:binder, therefore, the rejections are properly maintained in modified form as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Depui et al. (US 7,488,497, published February 10, 2009, of record) in view of Debregeas et al. (US 5,385,739, published January 31, 1995, of record); and Arwidsson et al. (US 5,783,215, published July 21, 1998, of record).
Depui teach oral pharmaceutical dosage forms comprising a proton pump inhibitor (PPI) and one or more NSAIDS, wherein the PPI is protected by an enteric coating layer (title; abstract; column 8, lines 16-31; Figures).  PPIs include inter alia omeprazole (column 6).  The PPIs may be in the form of an alkaline salt, preferably a magnesium salt (column 7, lines 44-52).  
The core material for the enteric coated PPI pellets comprises a seed comprising different materials such as different oxides, organic polymers, different inorganic salts, sugars (neutral core comprising one or more excipients); the size of the seeds may vary between about 0.1 and 2 as required by instant claims 2 and 10.  Alternatively, the size of the formulated PPI core is about 0.1 and 4 mm (implies a coating thickness up to about 2 mm) (column 9, lines 21-31).
The seeds are layered with the PPI, optionally admixed with alkaline substances (excipient); alkaline substances include inter alia magnesium oxides (column 8, line 57 through column 9, line 8; column 9, lines 39-53), as required by instant claim 7.  The PPI can also be mixed with components such as binders such as polymers such as HPMC, HPC, carboxymethylcellulose sodium, PVP, sugars, starches or other substances with cohesive properties and with surfactants (column 9, lines 9-20), as required by instant claim 7.
Before applying the enteric coating layer(s) onto the core material, the pellets may optionally be covered by one or more separating layers which protect the PPI (column 9, lines 57-67), as required by instant claim 10.
Example 10 comprises overcoated pellets comprising omeprazole and comprising:

    PNG
    media_image1.png
    187
    772
    media_image1.png
    Greyscale

where the coating layer comprises about 87 wt% omeprazole, the weight ratio of omeprazole:HPMC (binder) is about 6:1 and the weight ratio of omeprazole:core is 1:2, as required by instant claim 6.  Example 13 comprises:

    PNG
    media_image2.png
    210
    793
    media_image2.png
    Greyscale

as required by instant claim 6.  Regarding the weight ratios of instant claim 1, Depui exemplify compositions characterized by weight ratios which overlap the weight ratios as instantly claimed, sufficient for prima facie obviousness.  Additionally, Depui motivate the optimization of the amount of binder for the cohesive property thereof and it is prima facie obvious to optimize such result-effective variables.   See MPEP 2144.05.
	Depui do not specifically teach or exemplify an embodiment having a API layer thickness of more than 50 microns, wherein the weight ratio of omeprazole:binder(s) is 3:1 to 5:1 and the weight ratio of omeprazole:core is 1:1.5 to 1:4 as required by claim 1.
	Depui do not teach a thickness of 60 to 150 microns as required by claim 5.
These deficiencies are made up for in the teachings of Debregeas and Arwidsson.
	Debregeas teach omeprazole microgranules containing a neutral core; omeprazole is known to have a very low solubility in water (title; abstract; column 1, lines 19-25).  The neutral cores have a mean diameter between 0.7 and 0.9 mm and the omeprazole coating has a thickness of about 100 to 300 microns (column 2, lines 43-50), as required by instant claims 1 and 5.  The neutral cores are in proportion of 4 parts per 1 part omeprazole (weight ratio omeprazole:core of 1:4) (column 2, lines 43-46), as required by instant claim 1.
	Arwidsson teach pharmaceutical preparations containing a core around which is a drug-containing layer; the drug is any practically insoluble substance (title; abstract; column 1, lines 5-10; column 4, lines 1-7; claims).  The cores have a size of 0.1 to 2 mm; the active compound forms a compact layer on the core resulting in particles having a size of 0.2 to 3 mm (column 3, lines 13-36; claim 1).  The layer comprising the active further comprises a hydrophilic polymer as required by instant claim 1.  The ratio of the active to the core may be from about 5:1 to about 1:2 (column 3, lines 60-62; claim 1), as required by instant claim 1.  The specified ratios give favourable mechanical properties (column 2, lines 45-53; claims).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PPI / omeprazole layer coating of the 0.1 to 2 mm seeds of Depui to have a thickness of about 100 to 300 microns as taught by Debregeas because Debregeas teach this omeprazole layer thickness is suitable for coating neutral cores / seeds having a mean diameter between 0.7 and 0.9 mm.  There would be a reasonable expectation of success because Depui do not delimit the thickness of the PPI / omeprazole layer and because the diameter of the cores of Debregeas fall within the scope of the size of the cores embraced by Depui.
It would have been obvious to one of ordinary skill in the art before the effecting filing date of the claimed invention to modify the core material of the dosage form of Depui to comprise 4 parts core / seed to 1 part omeprazole as taught by Debregeas because Debregeas teach this ratio is suitable for omeprazole coated seeds.  There would be a reasonable expectation of success because Depui do not delimit the relative amount and because Depui exemplify embodiments comprising 1 part core to 1 part omeprazole (e.g., Example 13) and 2 parts core to 1 part omeprazole (e.g., Example 10).  Therefore, the combined teachings of the prior art render obvious a range of about 1 to 4 parts core per part omeprazole.
.  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Depui et al. (US 7,488,497, published February 10, 2009, of record) in view of Debregeas et al. (US 5,385,739, published January 31, 1995, of record); and Arwidsson et al. (US 5,783,215, published July 21, 1998, of record) as applied to claims 1, 2 and 5-7 above, and further in view of Bai et al. (CN 102119927 B, published December 26, 2012, as evidenced by the Derwent abstract and Google translation, of record).
The teachings of Depui, Debregeas and Arwidsson have been described supra.
	They do not teach a pellet comprising the core; and a coating comprising 20 to 40 wt% omeprazole, 5 to 8 wt% of the one or more binders, 0.5 to 2 wt% alkaline reacting compound and 0.5 to 2 wt% surfactant as required by claim 9.
	They do not teach a pellet comprising the core; a coating comprising 15 to 30 wt% omeprazole, 3 to 6 wt% of the one or more binders, 0.5 to 2 wt% alkaline reacting 
These deficiencies are made up for in the teachings of Bai.
	Bai teach an enteric-coated pellet preparation of a PPI inclusive of omeprazole (title; abstract; claim 1).  The preparation may consist of (claim 1):
Celphere (core) 	5 to 40%,
Drug-loaded layer 	5 to 20%,
Sealing coat (I)	5 to 30%, as required by instant claim 10,
Sealing coat (II) 	5 to 35%, as required by instant claim 10,
Enteric layer 		15 to 40%, as required by instant claim 10;
wherein, the composition and the percentage by weight of each layer can be:
1) celphere 		100%
2) drug-loaded layer
Proton pump inhibitor active medicine / omeprazole 	35 to 70%
Sodium hydroxide (alkali) 					1 to 5%
Binding agent 							5 to 30%
Another water-soluble inorganic alkali 			10 to 40%
Surfactant 							1 to 6%
Therefore, the drug-loaded layer may comprise up to about 14 wt% omeprazole, up to about 1 wt% sodium hydroxide, up to about 6 wt% binding agent and up to about 1.2 wt% surfactant, as required by instant claim 10.  The preparation is a superior preparation with high drug loading efficiency, good anti-acid effect, high release rate, good repeatability, high bioavailability and good stability (abstract).

Regarding claim 9, because the combined teachings of Depui, Debregeas and Arwidsson render obvious a range of about 1 to 4 parts core per part omeprazole, the combined teachings of Depui, Debregeas, Arwidsson and Bai render obvious embodiments inclusive of for example:
1) core							 		50%
2) drug-loaded layer
Proton pump inhibitor active medicine / omeprazole 	17.5 to 35%
Sodium hydroxide (alkali) 					0.5 to 2.5%
Binding agent 							2.5 to 15%
Surfactant 							0.5 to 3%.
on the basis of the core plus drug-loaded layer.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.

	This is not found persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Implicit to the teachings of Depui is the fact that the layers of the dosage forms have some finite thickness and Depui expressly teach the sizes for the core and for the omeprazole coated core, respectively.  The thickness of the omeprazole layer taught by Debregeas is consistent with the teachings of Depui.  That the composition of the omeprazole layer taught by Debregeas differs from the instantly claimed layer is acknowledged but not found persuasive because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Further, it cannot be concluded that the omeprazole layer of Debregeas does not comprise a binder because it comprises mannitol which is an art-recognized binder as evidenced by Rajan et al. (US 2011/0177164).  At paragraph [0069] Rajan disclose mannitol as a binder that is an art-recognized equivalent of inter alia starch, PVP and various celluloses in esomeprazole-containing layers (esomeprazole is the s-enantiomer of omeprazole).  The disclosure of Rajan is consistent with that of Depui which embraces sugars as binders (e.g., column 9, lines 9-20).  .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rajan et al. (US 2011/0177164) teach esomeprazole dosage forms comprising an inert core; a layer comprising esomeprazole, binder such as starch and disintegrants; an intermediate layer; a subcoating layer; and an enteric coating layer (title; abstract; Table 1; claims).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633